Title: To George Washington from Colonel Matthew Mead, 5 November 1779
From: Mead, Matthew
To: Washington, George


        
          Greenwich [Conn.]Nov. the 5th 1779
          May it please your Excellency
        
        I have recd your Letters of the 12th & 13th ult. & have been on to the eastward as far as Stratford & employed all the troops

in the towns between this town & that in getting Fascines &c. agreeable to Major Murnands directions an estimate of which I enclose your Excellency.
        The number of troops in each town that can be employed is about eighty & those on guard at night many of them I have in my Regiment but about 200 rank & file fit for duty out of which number about ⟨10⟩0 mount guard.
        The Country being much cleared is a great obstruction to our getting fascines the construction being very large which takes an amazing quantity of brush.
        I enclose your Excellency a Return of the fascines &c. already gotten. I am with esteem your Excellency’s very humble & most obedient servt
        
          Matt: Mead
        
      